DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to the communication(s) filed on 02/12/2021.
Claim(s) 1, 3, 9-10, 13, 16, 18, 20, 24-26, 28 and 30 is/are currently presenting for examination.
Claim(s) 1, 16 and 28 is/are independent claim(s).
Claim(s) 1, 3, 9-10, 13, 16, 18, 20, 24-26, 28 and 30 is/are allowed.

Response to Arguments
Applicant's arguments filed on 02/12/2021 have been fully considered.
Applicant's arguments with respect to 35 USC § 102 and 103 rejections of claims 1, 3, 9-10, 13, 16, 18, 20, 24-26, 28 and 30 have been considered and are persuasive. Therefore, rejections to the claims are withdrawn.

NOTE: As stated in the NON-Final office action mailed on 11/16/2020, the restriction requirement mailed on 06/25/2020 was withdrawn due to the claim amendment filed on 08/25/2020. Claims 1, 3, 9-10, 13, 16, 18, 20, 24-26, 28 and 30 will be examined in this office action.
In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121  are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1, 3, 9-10, 13, 16, 18, 20, 24-26, 28 and 30 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claims 1-8 and 21-27 generally, none of the prior art references of record, including, but not limited to: US_10284320_B2_Frenne, US_20180176065_A1_Deng, US_20170150461_A1_Li , as well as the other references; anticipate, disclose, teach or suggest, alone, or in combination, at the time of the invention, the features as discussed and remarked upon in the prosecution of the current patent application of the inventions as set forth in the claims in this application as allowed, and not necessarily as summarized and/or characterized by the examiner, whether or not as italicized, in the Examiner's Statement of Reasons for Allowance.
Specifically, prior art Frenne discloses a network node sends the first synchronization signal in N OFDM symbols to a wireless device; and sends, for each sending of the first synchronization signal, the associated information message at a pre-(Frenne figures 8-12, and column 5 line 5-21).
Prior art Deng discloses a WTRU detects a synchronization signal, obtains symbol timing information and a synchronization signal index from the detected synchronization signal, decode a first broadcast channel using the obtained symbol timing information, the obtained synchronization signal index and a predefined or blind-decoded symbol distance between the detected synchronization signal and the first broadcast channel, and decodes a second broadcast channel using information obtained from decoding the first broadcast channel (Deng figure 18, and paragraph 139).
Prior art Li discloses a user terminal receives a synchronization signal from a base station, acquires a time index of the synchronization signal, and determines a transmission time of the synchronization signal according to the time index (Li figures 4-5).
The art of record does not suggest the respective claim combinations together and nor would the respective claim combinations be obvious with: “wherein the determining, by a transmitting end, the synchronization signal comprises: determining, by the transmitting end, X synchronization signal groups, wherein each of the X 1, N2,...Nx types of downlink synchronization signals corresponding to transmission configuration, X is an integer greater than or equal to 1, N1, N2,...Nx are all integers greater than or equal to 1 and a sum Ntot of a total number of classifications of the downlink synchronization signals included in the X synchronization signal groups equals to N1+N2+......+NX; the notifying, by the transmitting end, the receiving end of configuration information related to the synchronization signal determined comprises: determining, by the transmitting end, M physical broadcast channels; notifying, by the transmitting end, the receiving end of the configuration information related to the synchronization signal determined through the M physical broadcast channels; wherein each of the M physical broadcast channels is bound to a respective one of Ntot types of the downlink synchronization signals, M is a positive integer less than or equal to Ntot; or the M physical broadcast channels are bound to part or all of the synchronization signals among the Ntot types of the downlink synchronization signals; in the case that the configuration information related to the synchronization signal determined is notified to the receiving end by the transmitting end in the manner of being indicated by the sequence group to which the sequence of the synchronization signal belongs, at least one of the followings is met: it is promised by the transmitting end and the receiving end that available sequences of the synchronization signals are divided into Y sequence groups, wherein Y is a natural number wherein an index of each of the Y sequence groups is used for indicating at least one of the followings: the resource allocation information about a synchronization signal classification and/or a synchronization signal group to which the synchronization signal belongs: the resource configuration information about the X synchronization .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIBIN HUANG whose telephone number is (571)270-3695.  The examiner can normally be reached on Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/W.H/Examiner, Art Unit 2471                                                                                                                                                                                                        

/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471